Citation Nr: 0613178	
Decision Date: 05/05/06    Archive Date: 05/15/06

DOCKET NO.  03-01 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased rating for gunshot wound, Muscle 
Group XX, right lumbar with compound comminuted fracture, 
spinal process, 4th lumbar, currently rated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from November 1949 to December 
1952 and from January 1953 to January 1959, and from 
September 1962 to June 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  This matter was previously before the Board and was 
remanded in July 2004.

The veteran testified at a Board hearing at the RO in 
February 2004 before a Veterans Law Judge (VLJ) who is no 
longer employed by the Board.  By way of a November 2005 
letter, the Board notified the veteran that the VLJ who held 
his February 2004 hearing had left the Board and that the 
veteran had the right to a new hearing.  The letter stated 
that if the veteran did not respond within 30 days, the Board 
would assume that he did not want a new hearing.  The record 
shows that the veteran did not respond to the November 2005 
letter.  As such, it is assumed that he does not want a new 
hearing.  

Additionally, the Board notes that a September 2005 RO 
decision granted service connection for tinnitus and assigned 
a 10 percent rating.  As the veteran did not appeal the 
rating or effective date assigned, this is considered a full 
grant of the benefit sought and an issue relating to tinnitus 
is no longer in appellate status.  See, e.g., Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

The Bond also notes that correspondence from the veteran's 
representative dated in March 2006 waives initial review by 
the agency of original jurisdiction review of evidence 
submitted directly to the Board in February 2006.  Additional 
medical outpatient clinic records and excerpts from the 
medical literature were received by the Board in April 2006; 
this evidence is duplicative of previously considered 
evidence aside from a report of an X-ray examination of the 
lumbar spine dated in June 2005, which merely confirmed what 
prior radiographic studies has shown: mild osteoporosis and 
degenerative changes with minimal disc degeneration changes 
at L3-4, L4-5 and L5-S1.  Under these circumstances, there is 
no need to remand this case for initial review of the 
evidence by the RO or contact the veteran to determine if he 
wishes to waive his right to have this additional evidence 
initially considered by the RO.  See Disabled American 
Veterans v. Principi, 327 F. 3d. 1339 (Fed. Cir. 2003); see 
also 38 C.F.R. § 20.1304(c) (2005).

The medical examinations of the veteran's low back performed 
in recent years have shown an apparent right hip disability, 
to include limitation of motion.  The Board finds that an 
issue of service connection for a right hip disability, to 
include as secondary to a service-connected low back 
disability is raised by the record.  The Board refers this 
matter to the RO for appropriate action. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the claim addressed in this decision has been 
obtained by the RO.

2.  The veteran's service-connected gunshot wound, Muscle 
Group XX, right lumbar with closed comminuted fracture, 
spinal process, 4th lumbar, necessitated debridement and an 
initial prolonged hospitalization; the residuals include 
functional loss, involvement of more than one muscle group, 
and some atrophy of paraspinal muscles.

3.  The vertebral fracture (L-4) is not manifested by a 
demonstrable deformity but the veteran's service-connected 
gunshot wound scar in the low back region is objectively 
tender and painful.  


CONCLUSIONS OF LAW

1.  The criteria for a rating of 40 percent, but no higher, 
for gunshot wound, Muscle Group XX, right lumbar with closed 
comminuted fracture, spinal process, 4th lumbar, have been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.14, 4.40, 4.45, 
4.55, 4.56, 4.73, Diagnostic Code 5320 (2005).  

2.  The criteria for a 10 percent rating, but no higher, for 
residual gunshot wound lumbar scar have been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.14, 4.118, Diagnostic Codes 
7803-7804 (2002) and 7801-7804 (2005); Esteban v. Brown, 6 
Vet. App. 259, 262 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)) 
(2005).  The intended effect of the regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the RO furnished VCAA notice to the veteran in  April 
2002 and the initial denial of the veteran's claim was issued 
in June 2002.  Thus, VCAA notice was timely.

In order to be consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

VA has fulfilled its duty to notify the appellant in this 
case.  In the April 2002 and July 2004 letters, VA informed 
the appellant of the applicable laws and regulations, 
including applicable provisions of the VCAA, the evidence 
needed to substantiate the claims, and which party was 
responsible for obtaining the evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In the letters, VA 
informed the appellant that it would obtain the available 
records in the custody of federal departments and agencies 
and request medical records from identified private health 
care providers.  The July 2004 letter also directed the 
veteran to tell the VA about any additional information or 
evidence that he wanted the VA to try to get for him in 
relation to his case and explicitly directed the veteran to 
send any pertinent evidence he had in his possession.  The 
Board finds that this letter fulfills VA's duties to notify 
the veteran.  The veteran has been notified of the evidence 
needed to substantiate his claim and the avenues through 
which he might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Id.

As to the 4th element, the July 2004 VCAA letter sent to the 
veteran directed him to submit to the VA any other evidence 
or information that the pertained to his claim.  Thus, the 
appellant was fully notified of the need to give to VA any 
evidence pertaining to his claim.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

With respect to the issue decided here (increased rating for 
the veteran's gunshot wound), the veteran was provided with 
notice of what type of information and evidence was needed to 
substantiate his claim for increased ratings, but he was not 
provided with notice of the type of evidence necessary to 
establish an effective date for the claimed disabilities.  
However, aside from the fact that Dingess/Hartman addressed 
the elements of a claim for service connection, as the 
decision below grants a 40 percent rating for the veteran's 
lumbar muscle group injury and a separate 10 percent rating 
for a symptomatic scar in the same region and finds that the 
preponderance of the evidence is against the assignment of 
higher ratings, proceeding with appellate review this stage 
poses no risk of prejudice to the appellant.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993). .  

The Board also finds that all necessary assistance has been 
provided to the appellant.  The Board has remanded this case 
once and the RO has made numerous attempts to assist the 
appellant in obtaining the evidence necessary to substantiate 
his claims, including obtaining medical records identified by 
the appellant.  The record includes service medical records, 
private medical records and VA medical records.  The veteran 
has been afforded multiple clinical and X-ray examinations, 
which were adequate for rating purposes.  Under these 
circumstances, there is no further duty to provide another 
examination or medical opinion.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2005).  

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims under consideration and that adjudication of the 
claims at this juncture, without directing or accomplishing 
any additional notification and or development action, 
results in no prejudice to the appellant.  Bernard, supra.

Facts

Service medical records show that the veteran sustained a 
perforating gunshot wound to the lumbar region and right side 
with no artery or nerve involvement.  There was an associated 
compound comminuted fracture of the spinous process, 4th 
lumbar vertebrae, with no artery or nerve involvement.  There 
were retained foreign bodies noted.  The veteran was 
hospitalized for at least six weeks for treatment of his 
wounds, which included debridement.

VA clinical and X-ray examinations in March 1959 and June 
1984 showed retained bullet fragments in the soft tissues of 
the low back region but no bony involvement.  Clinical 
findings included low back pain and muscle spasms, along with 
limitation of motion of the lumbar spine.

An April 2002 VA fee basis examination report shows that the 
veteran reported back pain and some numbness in the right 
extremities.  On physical examination, there was a large 15 
cm. scar in the lumbar area extending to both sides of the 
spine.  It was well-healed, not tender and not adherent to 
the underlying tissue.  There were no signs of inflammation 
or irritation.  There was an additional scar over the right 
iliac crest that was 10 cm. long and was also well-healed 
with no signs of inflammation or irritation.  No gross muscle 
defects were detected in the lumbar region.  There was a 
minimal amount of tenderness on percussion of the spine.  
Range of motion of the back was normal for flexion, and 
extension, and side bending was limited to 25 degrees.  Knee 
and ankle reflexes were normal and equal and sensation and 
circulation was normal.  Straight leg raising did not elicit 
discomfort.  The examiner noted that the veteran's reported 
aches and pains in the back were "understandable since there 
must have been an extensive amount of damage to the muscles 
and the nerves in that area."

An August 2004 VA fee-basis examination report reveals that 
the veteran reported pain in his back and right hip.  On 
physical examination, the veteran walked without evidence of 
a limp, discomfort or pain.  Range of motion for the lumbar 
spine was limited to 20 degrees of flexion, 10 degrees of 
extension with 20 degrees of bilateral lateral flexion and 
rotation.  There was tenderness to palpation around his prior 
surgical scar and there was some loss of paraspinal muscles 
around the lower thoracic, upper lumbar spine.  There were 
multiple scars where surgery or bullet wounds affected the 
skin.  There was no sciatic notch tenderness or sacroiliac 
joint tenderness.  Straight leg raising was negative 
bilaterally.  The veteran's right hip joint was stable with 
no swelling.  He had good strength and slightly reduced range 
of motion.  Neurological testing was within normal limits.  
There was decreased vibratory sense in the distal toes, but 
pinprick sensation was intact.  Reflexes were normal.  The 
examiner stated that the veteran's gunshot wound injury did 
not appear to have damaged his spinal cord, but he has 
developed pain in the low back.  The examiner also noted that 
the veteran's right hip pain and reduced limitation of motion 
was likely related to his gunshot wound injury.  (As noted 
above in the introduction to this decision, the Board refers 
the issue of service connection for a right hip disability, 
to include as secondary to his service-connected low back 
disability, to the RO for appropriate action.)  

An August 2005 VA examination report shows that the veteran 
reported persistent low back pain, mostly on the right side 
which occasionally radiated to the right hip area.  On 
physical examination, the veteran walked without evidence of 
a limp, discomfort or pain.  Lumbar spine range of motion was 
to 50 degrees of flexion, 20 degrees of extension and 20 
degrees of bilateral rotation and lateral flexion.  There was 
a well-healed surgical scar over the right lower lumbar 
paraspinal muscles which was mildly tender to palpation.  
There was no sciatic notch tenderness on either side.  
Straight leg raising was negative bilaterally.  The right hip 
joint appeared to be stable, but the veteran did have some 
reduced range of motion.  There was no area of tenderness or 
swelling.  Neurological testing was within normal limits.  
The examiner noted that the veteran had somewhat limited 
range of motion of the right hip.  The examiner stated that 
he believed the gunshot wound involved more than one muscle 
group, involving the lower lumbar paraspinal muscles and 
possibly some of the gluteus, medius and maximus.  The 
examiner added that it appeared that the residual disability 
was moderate.  A September 2005 MRI noted disc degenerative 
changes.  

Analysis

Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.

When determining the severity of musculoskeletal disabilities 
such as the one at issue, which is at least partly rated on 
the basis of range of motion, VA must also consider the 
extent the veteran may have additional functional impairment 
above and beyond the limitation of motion objectively 
demonstrated due to the extent of pain/painful motion, 
limited or excess movement, weakness, incoordination, and 
premature/excess fatigability, etc., particularly during 
times when his symptoms "flare up," such as during prolonged 
use, and assuming these factors are not already contemplated 
in the governing rating criteria.  See 38 C.F.R. §§ 4.40, 
4.45.

Muscle injuries are evaluated pursuant to criteria at 38 
C.F.R. §§ 4.55, 4.56, and 4.73.  For rating purposes, the 
skeletal muscles of the body are divided into 23 muscle 
groups in 5 anatomical regions.  38 C.F.R. § 4.55(b).  The 
specific bodily functions of each group are listed at 38 
C.F.R. § 4.73.

Generally, a muscle injury rating will not be combined with a 
peripheral nerve paralysis rating for the same body part, 
unless the injuries affect entirely different functions.  38 
C.F.R. § 4.55(a); see also 38 C.F.R. § 4.14. 

The veteran's service-connected gunshot wound, Muscle Group 
XX, right lumbar with closed comminuted fracture, spinal 
process, 4th fracture, has been rated as 20 percent disabling 
by the RO under the provisions of 38 C.F.R. §  4.73, 
Diagnostic Code 5320 (2005).

Diagnostic Code 5320 dictates that the cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement, and disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe.  38 C.F.R. § 4.56(c-d) 
(2005).  Under the criteria:

(1) Moderate disability of muscles is manifested by the 
following:

 (i) Type of injury.  Through and through or deep penetrating 
wound of short track from a single bullet, small shell or 
shrapnel fragment, without explosive effect of high velocity 
missile, residuals of debridement, or prolonged infection.

 (ii) History and complaint.  Service department record or 
other evidence of in- service treatment for the wound.  
Record of consistent complaint of one or more of the cardinal 
signs and symptoms of muscle injury as defined in paragraph 
(c) of this section, particularly lowered threshold of 
fatigue after average use, affecting of particular functions 
controlled by the injured muscles.

 (iii) Objective findings.  Entrance and (if present) exit 
scars, small or linear, indicating short track of missile 
through muscle tissue.  Some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.

(2) Moderately severe disability of muscles is manifested by:

 (i) Type of injury.  Through and through or deep penetrating 
wound by small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.

 (ii) History and complaint.  Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section and, if present, evidence of 
inability to keep up with work requirements.

 (iii) Objective findings.  Entrance and (if present) exit 
scars indicating track of missile through one or more muscle 
groups. Indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side.  Tests of strength and endurance 
compared with sound side demonstrate positive evidence of 
impairment.

(3) Severe disability of muscles is manifested by:

 (i) Type of injury.  Through and through or deep penetrating 
wound due to high-velocity missile, or large or multiple low 
velocity missiles, or with shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring.

 (ii) History and complaint.  Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.

 (iii) Objective findings.  Ragged, depressed and adherent 
scars indicating wide damage to muscle groups in missile 
track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area.  Muscles 
swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicated 
severe impairment of function.  If present, the following are 
also signs of severe muscle disability:

 (A) X-ray evidence of minute multiple scattered foreign 
bodies indicating intermuscular trauma and explosive effect 
of the missile.

 (B) Adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an area where 
bone is normally protected by muscle.

 (C) Diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests.

 (D) Visible or measurable atrophy.

 (E) Adaptive contraction of an opposing group of muscles.

(F) Atrophy of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle.

 (G) Induration or atrophy of an entire muscle following 
simple piercing by a projectile.

38 C.F.R. § 4.56 (2005).

Based upon the evidence of record, the Board finds that the 
veteran's gunshot wound disability is moderately severe.  The 
Board notes that the veteran's service medical records show a 
prolonged hospitalization of at least six weeks and 
debridement.  Additionally, current medical evidence shows 
significant impairment of muscle function in the form of 
limitation of motion of the lumbar spine and involvement of 
more than one Muscle Group, as the August 2005 VA examination 
indicates that the veteran's gluteal muscles are also likely 
damaged as a result of the gunshot wound.  Additionally, the 
August 2004 VA examination report shows some loss of 
paraspinal muscle substance.  After resolving the benefit of 
the doubt in favor of the veteran and applying the provisions 
of 38 C.F.R. §§ 4.40, 4.45, and DeLuca v. Brown, 8 Vet. App. 
202 (1995), the Board finds that a 40 percent disability 
rating is warranted for a moderately severe disability of the 
lumbar region under Diagnostic Code 5320.  

Nevertheless, there is simply no evidence to support a 
finding of a severe injury to Muscle Group XX as there is no 
indication of a through and through or deep penetrating wound 
(the service medical records note a "perforating" wound), 
shattering bone or open comminuted fracture (the records 
indicate a closed comminuted fracture), prolonged infection, 
sloughing of soft parts, intermuscular binding and scarring, 
ragged, depressed and adherent scars (the VA examination 
reports show that the scars are well-healed), loss of deep 
fascia or muscle substance, soft flabby muscles in wound 
area, muscles that swell and harden abnormally in 
contraction, x-ray evidence of minute multiple scattered 
foreign bodies, adhesion of scar to one of the long bones, 
scapula, pelvic bones, sacrum or vertebrae, with epithelial 
sealing over the bone rather than true skin covering in an 
area where bone is normally protected by muscle, diminished 
muscle excitability to pulsed electrical current in 
electrodiagnostic tests, visible or measurable atrophy, 
adaptive contraction of an opposing group of muscles or 
atrophy of muscle groups not in the track of the missile, or 
induration or atrophy of an entire muscle following simple 
piercing by a projectile.  As such, a 60 percent disability 
rating for severe muscle disability of the lumbar region is 
not warranted in this instance.

The Board notes that under Esteban, supra a separate 
compensable rating may be assigned if the veteran's 
disability is manifested by a scar that is superficial, 
unstable, painful on examination, occupies an area of six 
square inches or more and is deep or causes limited motion, 
or a scar that is otherwise causative of limitation of 
function of part affected.  38 C.F.R. § 4.118, Diagnostic 
Codes 7801, 7803, 7804, 7805 (2005); Esteban v. Brown, 6 Vet. 
App. 259 (1994).  The medical evidence of record, in 
particular the August 2005 VA examination report, shows that 
the veteran's surgical scar over the right lower lumbar 
paraspinal muscles is mildly tender to palpation.  Thus, a 
separate 10 percent rating for the veteran's scar is 
warranted.  

During the pendency of the veteran's claim, VA issued revised 
regulations amending the portion of the rating schedule 
dealing with disorders of the skin, effective August 30, 
2002.  See 67 Fed. Red. 49590-49599 (July 31, 2002).

The Court has held in the past that where the law or 
regulation changes after the claim has been filed, but before 
the administrative or judicial process has been concluded, 
the version most favorable to the veteran applies unless 
Congress provided otherwise or permitted the VA Secretary to 
do otherwise and the Secretary did so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The "Karnas" rule has, 
however, since been limited to some degree by a decision of 
the United States Court of Appeals for the Federal Circuit as 
well as legal precedent of VA's General Counsel.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) and VAOPGCPREC 7- 
03.  Now, the revised statutory or regulatory provisions may 
not be applied to any time period before the effective date 
of the change.  See also 38 U.S.C.A. § 5110(g) (West 2002); 
38 C.F.R. § 3.114 (2003); VAOPGCPREC. 3-2000.

In any event, with regard to Diagnostic Code (DC) 7804 the 
revisions were not substantive.  Prior to August 30, 2002, a 
10 percent rating was awarded for superficial scars that were 
tender and painful on objective demonstration.  As of August 
30, 2002, a 10 percent rating can be awarded for superficial 
scars that were painful on examination, with a superficial 
scar defined as one not associated with underlying soft 
tissue damage.

The Board will consider the veteran's residual scarring under 
DCs 7801 (as amended), 7803, 7804, and 7805.  Under the pre- 
amended criteria, a 10 percent evaluation was warranted under 
DC 7804 for superficial scars that were tender and painful on 
objective demonstration.  A 10 percent evaluation was also 
warranted under DC 7803 for superficial scars that were 
poorly nourished with repeated ulceration.  All other scars 
were rated based on the limitation of the part affected.

Under the amended regulations, DC 7801 provides that scars 
other than head, face, or neck, that are deep or that cause 
limited motion will be rated 10 percent disabling if the area 
exceeds 39 sq. cm.  A 20 percent evaluation will be assigned 
if the area exceeds 77 sq. cm.  If the area involved exceeds 
465 sq. cm., a 30 percent evaluation will be assigned.  A 40 
percent disability will be warranted if the area exceeds 929 
sq. cm.  

DC 7802 pertains to scars, other than head, face, or neck, 
that are superficial and that do not cause limited motion.  
Specifically, under DC 7802, a 10 percent rating is warranted 
for an area or areas of 144 square inches (929 sq. cm.) or 
greater.  This is the highest rating available under this 
code.

Unstable superficial scars will be rated as 10 percent 
disabling under DC 7803. Note (1) indicates that an unstable 
scar is one where, for any reason, there is frequent loss of 
covering of skin over the scar.  Note (2): A superficial scar 
is one not associated with underlying soft tissue damage.  
Similar to the analysis for DC 7802, as the veteran's 
currently-assigned 10 percent rating is the highest available 
under this code, a higher rating would not be available 
regardless of the character of the residual scarring.  
Likewise, under DC 7804, superficial scars which are painful 
on examination will be rated as 10 percent disabling.  Note 
(1): A superficial scar is one not associated with underlying 
soft tissue damage.  As above, a 10 percent rating is the 
highest available under this code, no higher rating can be 
assigned.

The medical evidence of record documents scars related to his 
service-connected gunshot wounds and, after resolving the 
benefit of the doubt in favor of the veteran, the Board find 
that the evidence shows that the lumbar scar is tender on 
examination.  The Board specifically notes that the August 
2004 VA examination report shows that the area around the 
veteran's surgical scar was tender to palpation and the 
August 2005 VA examination report shows that the lumbar scar 
was tender on palpation.  Under the provisions of Diagnostic 
Code 7804, a superficial scar that is tender and painful on 
examination warrants a 10 percent rating.  However, a rating 
in excess of 10 percent for the veteran's lumbar scar is not 
warranted as a 10 percent rating is the highest rating 
possible under Diagnostic Code 7804 and the veteran does not 
meet the criteria for a separate or higher rating based upon 
the remaining criteria for rating scars.

While the veteran sustained a fracture of the spinal process 
of the 4th lumbar vertebra, the X-ray and MRI evidence dated 
in recent years does not show a demonstrable deformity of the 
4th vertebral body.  See 38 C.F.R. § 4.71a, Note after 
Diagnostic Code 5285.  Accordingly, a separate compensable 
rating is not warranted for the residuals this vertebral 
fracture.

In summary, the veteran's service-connected gunshot wound, 
Muscle Group XX, right lumbar with closed comminuted 
fracture, spinal process, 4th lumbar necessitated debridement 
and prolonged hospitalization and the residuals include 
functional impairment in the form of limitation of motion, 
some loss of paraspinal muscles and involvement of more than 
one muscle group.  For these aforementioned reasons, the a 40 
percent disability rating, but no higher, is warranted under 
Diagnostic Code 5320.  Additionally, a separate 10 percent 
disability rating is warranted under Diagnostic Code 7804 for 
a lumbar scar that is tender on examination.  

This case does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, requiring consideration on an extra-
schedular basis.  Specifically, the Board notes that the 
veteran has not alleged, nor does the record show, that his 
gunshot wound has interfered with his ability to work or has 
required hospitalization subsequent to active duty service.  
In the absence of such factors, the Board finds that the 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995). 


ORDER

A disability rating of 40 percent, but no higher, for gunshot 
wound, Muscle Group XX, right lumbar with closed comminuted 
fracture, spinal process, 4th lumbar, is granted, subject to 
the rules and regulations governing the payment of VA 
monetary benefits.  

A disability rating of 10 percent, but no higher, for 
residual gunshot wound tender lumbar scar is granted, subject 
to the rules and regulations governing the payment of VA 
monetary benefits.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


